120
Case 3:19-cv-00002-NJR Document 17 Filed 02/05/19 Pagelof9 Page ID#

UNITED STATES DISTRICT Court

for the
Southern District of [linojs

Cornille

Plaintifi(s}

V.

na Case Number: 1g ~ a

Defendant(s}

WAIVER OF SERVICE OF SUMMONS
en ee tet BU IVLLONS

TO: Clerk of Cou rt, Southern District of Illinois

I have received your request to waive service of a summons in this action along with a copy of the complaint
two copies of this waiver form, anda Prepaid means of returning one signed copy of the form ta you.

+

1, or the entity I represent, agree to save the expense of serving 2 summons and complaint in this case,

T understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

1 also understand that I, or the entity [ represent, must file and Serve an answer or a motion under Rule 12
within 60 days from, ’, the date when this request was sent (or 90 days if it was sent outside the
United States), IFT fail to do so, a default judgment will be eon me or the entity I represent,

Dated: O?- g -/G Kew, wl tl awl

Signature of the defen ant or defendant's attorney

LACAUE NI | pe bean!

Printed name of party waiving service of summons Printed Name

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to Cooperate in saving Unnecessary expenses
of serving 2 summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the Unitad States will be required to pay the expenses of service, unless the

defendant shows good cause for the failure,

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brouzatin an improper venue,
or that the court has no jurisdiction over this matter or over the defendant's property,

If the waiver is signed and returned, you cam still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service,

If you waive service, then you must, within the time specified on the Waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a Copy with the court. By Signing and returning the waivar form, you are allowed more time to
respond than ifa summons had been served,
Case 3:19-cv-00002-NJR Document17 Filed 02/05/19 Page 2of9 Page ID #121

UNITED STATES DISTRICT COURT

for the
Southern District of illinois

Bradley James Cornille
Piaimifi(s)

v.
Case Number: 19-2-NIR
Jacquelin Lashbrook, et a!
Defendant(s)

WAIVER OF SERVICE OF SUMMONS

TO: Clerk of Court, Southern District of Itingis

Uhave received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons und complaint in this case,

T understand that [, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that [ waive any objections to the absence of 2 summons or of service.

J also understand thal [, or the entity I represent, must file and serve an answer or a motion under Rule }2
within 60 days from, January 31, 2019, the date when this request was sent (or 90 days if ic was sent outside the
United States). If I fail to do so, a default judgement wiil be entered against me or the entity L represent.

Dated: 2- 2 So

Signature of the defendant or defendant's attorney
Waiter S$Pre¢ 272. zea S$ FS oe
Printed name of party waiving service of summons Printed Name

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rutes af Civil Procedure requires certain defendants to cooperate in saving wanecessary expenses
of serving 2 summons and complaint. A defendant who is located in the United States and who fails 10 return a signed waiver
Of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause" does nol include a belief that the lawsuit is groundless, or that it has been brow Bt in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant's property.

If the waiver is signed and retuned, you can still moke these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer of a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00002-NJR Document17 Filed 02/05/19 Page 3of9 Page ID #122

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Bradley James Cornille
Plaintiff(s)

v.
Case Number: 19-2?-NJR

Jacquelin Lashbrook, et al
Defendant(s)

AIVER OF SERVICE OF MON
TO: Clerk of Court, Southern District of Itlinois

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

T also understand that [, or the entity [ represent, must file and serve an answer or a motion under Rule 12

within 60 days from, January 31, 2019, the date when this request was sent (or 90 days if it was sent outside the
United States). If fail to do so, a default judgment will be entered against me or the entity I represent.

Dated: ae g ~] q

Se Aeet Ike
Printed name of party waiving service of summons Printed Name

   
 

Signature Lop enda efendant’s attorney

Duty to Avoid Unnecessary Expenses of Serving 2 Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and CT aI but you cannot
abject to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00002-NJR Document17 Filed 02/05/19 Page 4of9 Page ID #123

UNITED STATES DISTRICT COURT

for the
Southern District of Ulinois

Bradley James Cornille
Plaintiff(s)

Vv.
Case Number: 19-2-NJR

Jaequelin Lashbrook, et al
Defendant(s)

WAIVER OF SER E OF MMON
TO: Clerk of Court, Southern District of Mlinois

I have received your request to waive service of a summons in this action along with a copy of the compiaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

1, or the entity [ represent, agree to save the expense of serving a summons and complaint in this case.

! understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

I also understand that I, or the entity T represent, must file and serve an answer or a motion under Rule 12
within 60 days from, January 31, 2019, the date when this request was sent (or 90 days if it was sent outside the
United States). If | fail to do so, a default judgment will be entered against me or the entity | represent.

  
    

ae of the defendant or defendant’s attorney

La a Lyal two fe
Printed name of party waiving service of summons Printed Name

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants 10 cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or 2 motion under
Rule }2 on the platnuff and file a copy with the coun. By signing and returning the waiver form, you are allowed more time to
respond than ifa summons had been served.
Case 3:19-cv-00002-NJR Document 17 Filed 02/05/19 Page5of9 Page ID #124

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

Bradley James Cornille
Plaintiff(s)

Vv,

Case Number: |19-2-NJIR
Jacquelin Lashbrook, et al

Defendant(s)

WAIVER OF SERVICE OF SUMMONS

TO: Clerk of Court, Southern District of Illinois

T have received your request to waive service of a summons in this action along with a copy of the complaint.
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

>

I, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

| also understand that I, or the entity [ represent, must file and serve an answer or a motion under Rule 12

within 60 days from, January 31, 2019, the date when this request was sent (or 90 days if it was sent outside the
United States). If1 fail to do so, a default judgment will be entered against me or the entity | represent.

Datedzop - G ~f i h.
Signe of the defendant or defi

Printed name of party waiving service of summons Printed Name

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant's property.

if the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served,
Case 3:19-cv-00002-NJR Document 17 Filed 02/05/19 Page 6of9 Page ID #125

UNITED STATES DISTRICT COURT
for the
Southern District of [linois

Bradley James Cornille
Plaisuiff(s)

¥.
Case Number: 19-2-NIR

Jacquetin Lashbrook, et al
Defendant(s)

\ i VICE OF SUMMONS
TO: Clerk of Court, Southern District of EMlinois

i have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

T understand that I, or the entity ] represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

J also understand that 1, or the entity [ represent, must file and serve an answer or a motion under Rule 12
within 60 days from, January 31, 2019, the date when this request was sent (or 90 days if it was sent outside the
United States). IF I fail to do so, a default judgment wilt be entered against me or the entity | represent.

Meal Wtshersom

Printad ame of party waiving service of summons

  
  

the defendant or defendant’s attorney

     

Printed Name

Daty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is focated in the United States and who fails to return a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

+e

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
of that the court has no jurisdiction over this matter or over the defendant's property.

* If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the ubsence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an ansiver ora motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
Case 3:19-cv-00002-NJR Document 17 Filed 02/05/19 Page 7of9 Page ID #126

UNITED STATES DisTRICT COURT
for the
Southern District of [Hingis

Bradley James Cornille
Plaintiffs)

v.

Case Number: 19-2-NJR
Jacquelin Lashbrock, et ai
Defendant(s}

; HR ERVI UMIMONS
TO: Clerk of Court, Southern District of Einois

[have received your request to waive service of a summons In this action along with a copy of the complaint,
lwo copies of this walver form, and @ prepnid means of returning one signed copy of the form to you,

I, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

T understand that I, or the entity ] represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

1 also understand that I, or the entity 1 represent, must file and serve an answer or a motion under Rule [2
within 60 days from, January 31, 2019, the date when this request was sent (or 90 days if it was sent outside the
United States), If! fail to do so, a default judgment will be entered agains# me or the entity £ represent.

Dated: a/4/ [é oo

[ Signature pf the &¢tenctant or defendant's attorney
fof ers baer Ore

Printed nameof party waiving service of summons Printed Name —/

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federa} Rutes of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of'serving a summons and complaint. A defendant who is located in the United States end who falls to retum a signed waiver
of service requested by a plaintiff locaed in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause" does not include a belief that the lawsuit is groundless, or tlat it has been brought in an improper venue,
or that the court hes no jurisdiction over this motter or over the defendant's property.

If the waiver is signed and returned, you can stil] matte these and all other defenses and objections, but you cannot
object to the absence of a summons or of service,

If you waive service, then you must, within the time specified on the waiver forn, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed mere time to
respond than if 2 summons had been served.
Case 3:19-cv-00002-NJR Document 17 Filed 02/05/19 Page 8of9 Page ID #127

UNITED STATES DISTRICT COURT

for the
Southern District of (linois

Bradley James Comille
Plaintiffs)

v.
Case Number: 19-2-NIR
Jecquelin Lashbrook, et al

Defendant{s)

WAIVER OF SERVICE OF SUMMONS

TO: Clerk of Court, Southern District of [Minois

I have received your request to waive service of a summons in this action along with a capy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form co you.

[, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

T understand chat I, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court's
Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

J also understand that I, or the entity | represent, must file and serve an answer or a motion under Rule 12
Within 66 days from, January 31, 2019, the date when this request was sent (or 90 days if it was sent outside the
United States). IFJ fail to do so, a default judement will be entered against me or the entity 1 represent.

Dated: of- xs “\ Q

   

  

 

 

-c 5 defendant op-defendant's attorney -
ottawa View Loran
Printed name of party waiving service of summons Printed Name

Duiy to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses _
of serving a summons and complaint. A defendant who is located in the United States and who falls to return a Signed waiver ~
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure,

“Good cause” does not include a belief that the Inwsuil is groundless, or that it bas been brought in an improper venue,
or that the court has no jurisdiction over this mater or over the defendant's properly,

If the waiver is signed and returned, you can still make these and alf otner defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified ou the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff'and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
tespond than if'a summons had been served,
. Case 3:19-cv-00002-NJR Document17 Filed 02/05/19 Page9of9 Page ID #128

UNITED STATES DISTRICT COURT

for the
Southern District of [inois

Bradley James Cornille
Plaintiff(s)

v.
Case Number: 19-2-NJR

Jacquelin Lashbrook, et al
Defendant(s)

IVER OF SERVICE OF SUMMONS

TO: Clerk of Court, Southern District of IHinois

Thave received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

T understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

T also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12

within 60 days from, January 31, 2019, the date when this request was sent (or 90 days if it was sent outside the
United States). If 1 fail to do so, a default judgment will be entered against me Ve I represent.

Dated: An 5-/ G a 7 :
Signa “fyieey ayant or defendant’s attorney
7 A a (lA po Nene zs =

Printed name of party waiving service of summons Printed

 
 
     

  

    

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a summons and complaint. A defendant who is located in the United States and who fails to retum a signed waiver
of service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure,

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the defendant’s property.

[f the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

if you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court, By signing and returning the waiver form, you are allowed more time to
respond than if a summons had been served.
